UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4569



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL WAYNE ALLEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-409)


Submitted:   March 10, 2006                 Decided:   April 24, 2006


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, Chapel Hill, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Lisa B. Boggs,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael Wayne Allen pleaded guilty to one count of

possession of a firearm after having been convicted of a crime

punishable by more than one year of imprisonment, in violation of

18 U.S.C. §§ 922(g), 924(a) (2000).             He appeals his sentence of 110

months of imprisonment.           Because we conclude that the district

court properly determined Allen’s sentence and that his sentence is

reasonable, we affirm.

          On appeal, Allen does not dispute that the district court

properly calculated the applicable Guideline* range.                  He argues,

however, that his sentence is unreasonable because the district

court improperly determined his sentence by failing to adequately

explain   its     sentencing     determination,       failing   to    adequately

consider the factors listed in 18 U.S.C.A. § 3553(a) (West 2000 &

Supp. 2005), and imposing a sentence greater than necessary to

fulfill the purposes of sentencing.              Allen’s Guideline range was

ninety-two      to     115   months.      The    statutory   maximum    term   of

imprisonment based upon Allen’s guilty plea was 120 months.

          We recently considered the analysis required in reviewing

a   sentence     for     reasonableness    and     formulated   the    following

standards for district courts:

          Thus, to sentence a defendant, district courts must
     (1) properly calculate the sentence range recommended by
     the Sentencing Guidelines; (2) determine whether a


     *
      U.S. Sentencing Guidelines Manual (2004).

                                       - 2 -
     sentence within that range and within statutory limits
     serves the factors set forth in § 3553(a) and, if not,
     select a sentence that does serve those factors;
     (3) implement mandatory statutory limitations; and
     (4) articulate the reasons for selecting the particular
     sentence, especially explaining why a sentence outside of
     the Sentencing Guideline range better serves the relevant
     sentencing purposes set forth in § 3553(a).

United States v. Green, 436 F.3d 449, 455-56 (4th Cir. 2006)

(footnote omitted).    We also agreed with a sister circuit that “a

sentence imposed ‘within the properly calculated Guidelines range

is presumptively reasonable.’”     Id. at 457 (quoting United States

v. Newsom, 428 F.3d 685, 687 (7th Cir. 2005).

            Our review of the record in this case leads us to

conclude that the district court complied with the requirements

announced in Green, despite the fact that it did not have the

benefit of that decision at Allen’s sentencing.                 Contrary to

Allen’s assertions, the record demonstrates a very deliberate,

thorough,   and   careful   consideration   of   the   proper    sentencing

factors by the district court.        We recently held that “[t]he

district court need not discuss each factor set forth in § 3553(a)

‘in checklist fashion’; ‘it is enough to calculate the range

accurately and explain why (if the sentence lies outside it) this

defendant deserves more or less.’”       United States v. Moreland, 437

F.3d 424, 432 (4th Cir. 2006) (quoting United States v. Dean, 414

F.3d 725, 729 (7th Cir. 2005).      The transcript of the sentencing

hearing in this case includes a sufficient discussion of those

factors to allow us to review the sentencing determination. Having

                                 - 3 -
conducted that review, we find no error in the district court’s

selection of the particular sentence imposed in this case.

          Accordingly, we affirm Allen’s sentence.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -